Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 52-73 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 52-73 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 52 and 62 recite the limitation "the content provider" in line 9 of claim 52 and line 14 of claim 62  There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 52-54, 58-64, and 68-73 are rejected under 35 U.S.C. 103 as being unpatentable over Schneiderman et al. (US 20140188997 A1) in view of Bodin et al. (US 10,567,459 B2).
	Regarding claim 52, Schneiderman teaches a method comprising: 
	transmitting a first content item to a user device (user device receives media – 0057, 0062, 0096 and 0097); receiving, from the user device, an instruction to generate a modified portion of the first content item; causing, based on the instruction, to be generated the modified portion (receiving a communication from a user to cause generating a modified portion of media, e.g., as user selects additional media such as text, picture, audio, video, etc., as commentary to add to the media – see 0028, 0034, 0057, 0066, 0095, 0096, and 0100-0106); and publishing the modified portion of the first content item (sharing the modified portion of the media for consumption - see 0028, 0029, 0034, 0057, 0067, 0095, 0096, and 0100-0106). 
	Schneiderman lacks to teach that in response to determining the modified portion of the first content item was republished a threshold number of times during a republication period: determining a second content item from the content provider that is related to the first content item; determining that the second content is locked by the content provider from access by the user device; and unlocking, via the content provider for the user device from which the instruction to generate the modified portion of the first content item was received, access to the second content item that is related to the first content item. 
	Bodin teaches unlocking of a portion of media file when the number of shares of the media file exceeds a threshold number of shares. Particularly, Bodin discloses determining a second video or a second portion of media file from a content provider that is related to a first video or a first portion of media file; determining that the second video is locked by the content provider from access by the user device; and unlocking, via the content provider for the user device, access to the second video that is related to the first video in response to determining 
	Regarding claim 53, the combination of Schneiderman and Bodin teaches that the publishing the modified portion comprises publishing the modified portion of the first content item to a plurality of users; and the determining that the modified portion of the first content item was republished the threshold number of times comprises determining that the modified portion of the first content item was republished the threshold number of times during the republication period by the plurality of users (sharing the modified portion of media to a plurality of users and determining the popularity of the modified portion of media based on threshold requirements associated with numbers of times the content item is shared/reshared within a time period – see Schneiderman: see 0057, 0067, 0095, 0096, 0097, 0099, and 0100-0106; Bodin: col. 3, lines 1-6; and col. 4, lines 3-29).
	Regarding claim 54, the combination of Schneiderman and Bodin teaches that wherein the determining the second item that is related to the first content item comprises determining a subject that is related to the modified portion of the first content item (determining a subject in the modified portion of media – see Schneiderman: 0007, 0029 and 0030; portions of media file 
	Regarding claim 58, the combination of Schneiderman and Bodin teaches determining that the modified portion comprises added text determining a phrase from the added text; and searching for locked content based on the phrase in order to determine the second content item (determining the added text commentary and searching for the scenes – see Schneiderman: 0034 and 0037; determining locked video comprising scenes – see Bodin: col. 4, lines 26-30; col. 5, lines 1-3). 	
	Regarding claim 59, the combination of Schneiderman and Bodin teaches determining that the modified portion comprises an audio signal; determining a phrase based on the audio signal; and searching for locked content based on the phrase in order to determine the second content item (determining the added audio commentary and searching for scenes - see Schneiderman: 0034, 0037, and 0105; determining locked video comprising scenes – see Bodin: col. 4, lines 26-30; col. 5, lines 1-3). 	
	Regarding claim 60, Schneiderman teaches that wherein the user device is a first user device (sharing/posting the modified portion of media included commentary via first device 115a, the method further comprising: receiving a selection of the modified portion from a second user device (viewing the commentary via second device 115b-n – see FIG. 1, 0029, 0032, 0056, and 0103); and providing the second user device with a copy of the first content item, wherein the copy of the first content item comprises a position indicator corresponding to a starting position for the modified portion in the copy of the first content item (see 0103 and FIG. 11).
	Regarding claim 61, Schneiderman teaches that wherein the publishing the modified portion comprises publishing the modified portion on a social network (see 0028, 0029).
	Regarding claim 62, a system in claim 62 corresponds to a method in claim 52. Therefore, claim 62 is rejected by the same reason as applied to claim 52. See rejection of claim 52. 

	Regarding claim 64, see rejection of claim 54.
	Regarding claim 68, see rejection of claim 58.
	Regarding claim 69, see rejection of claim 59.
	Regarding claim 70, see rejection of claim 60.
	Regarding claim 71, see rejection of claim 61.
	Regarding claim 72 and 73, Schneiderman in view of Bodin teaches unlocking, for the user device, access to the second content item is automatically performed without input from the user device (access to the second video/portion of the media file is automictically unlocked when the threshold number of shares has occurred. See Bodin: abstract; col. 4, lines 34-36).
Claims 55-57 and 65-67 are rejected under 35 U.S.C. 103 as being unpatentable over Schneiderman et al. (US 20140188997 A1) in view of Bodin et al. (US 10,567,459 B2) and further in view of Wong (US 20110282906 A1). 
 	Regarding claims 55 and 56, the combination of Schneiderman and Bodin teaches identifying the actor in the modified portion and determining the locked content – see Schneiderman - 0007, 0029, 0030; Bodin: abstract; col. 3, lines 1-6; col. 4, lines 3-29, and col. 5, lines 15-20). Both lack to teach searching for content associated with the identified actor in order to determine the second content item, and identifying the actor based on comparing a depiction of the actor to entries in a database. Wong teaches searching for content associated with the identified actor and identifying the actor based on comparing a depiction of the actor to entries in a database, e.g., supplemental information and/or identifications - see 0070, 0074, 0075, 0087, 0093, and 0131. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Schneiderman and Bodin by searching for content associated with the identified actor in order to determine content item, and identifying the actor based on comparing a depiction of the actor to entries in a 
	Regarding claim 57, the combination of Schneiderman, Bodin, and Wong teaches that the searching for the content associated with the identified actor comprises filtering locked content based on an action performed by the actor (searching for the content associated with the identified actor – see Wong: 0074, 0075, 0087, 0093, and 0131; searching for the scenes comprising actor(s) -  Schneiderman: 0007, 0029, 0030 and 0037; locking the second video comprising scenes: see Bodin: col. 4, lines 26-30; col. 5, lines 1-3).
	Regarding claims 65-67, see rejection of claims 55-57. 
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGOC K VU whose telephone number is (571)272-7306. The examiner can normally be reached Monday 8:30-5:00 EST; Thursday and Friday: 10-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGOC K VU/Primary Examiner, Art Unit 2421